DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 13 January 2022 have been entered. Claims 6-8 and 10-11 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 6-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP 2013187089 A) (provided in Applicant's Information Disclosure Statement filed 09 November 2020) (references herein made with respect to English Machine Translation attached) in view of Gless (DE 2012 222 870 A1) (provided in Applicant's Information Disclosure Statement filed 09 November 2020), as evidenced by Ruggieri et al. (Engineering Geology 101 (2008) pgs. 245-250) (provided in Applicant's Information Disclosure Statement filed 22 December 2020).

Regarding claim 6, Wada discloses a power storage system (high-voltage accumulator, Fig. 3, [0001], [0046]) having a pressure-resistant container 32 (high-voltage accumulator housing Fig. 3, [0048]). 
Wada further discloses wherein a plurality of nonaqueous electrolyte secondary batteries 21, such as lithium ion batteries, are housed in the pressure-resistance container (at least one storage cell arranged in the housing, Fig. 3, [0048]). 
Wada further discloses wherein the storage cell incorporates a safety valve 4 (Fig. 1, [0009], [0026]). Wada further teaches that when a gas component, such as vaporized electrolytic solution or decomposed gas, is generated from abnormalities in the storage cell and the pressure “incorporating an emergency degassing opening which, in a normal state of the storage cell, is closed in a gas-tight manner and which, in an event of an overshoot of a predefined internal pressure in an interior of the storage cell, opens such that hot or burning gas escapes from the storage cell into the high-voltage accumulator housing”, because the safety valve, a pressure release valve, releases a gas component into the housing where it is then absorbed by the ignition prevention material in the event of an overshoot of a predefined internal pressure. Before the storage cell reaches the predetermined pressure ranges, it is closed so that gas is not released, which would be the normal state of the storage cell.
Wada further discloses that ignition prevention material 12 is arranged just before the safety valve of an individual storage cell, but may also be arranged just before the safety valve 31 of the entire power storage system ([0046], [0048]). Wada teaches that the ignition prevention material is a granule chosen in consideration of its diffusivity and filling properties ([0045]). This ignition prevention material adsorbs the gas into its pores. Wada therefore reads on the claim limitation “a granulate layer that is provided in the subregions of the high-voltage accumulator wherein, wherein the subregions of the high-voltage accumulator are arranged in a region of the emergency degassing opening of the at least one storage cell” because the ignition prevention material is arranged near the emergency degassing opening, the safety valve.
Wada further reads on the claim limitation “wherein the granulate layer comprises: granulates which, in an event of heat-up associated with application of hot or burning gas thereto, undergo expansion” because the material is in the form of granulates that are filled with gas, which would necessarily result in expansion under heated conditions.
Wada further discloses wherein the ignition prevention material may further be comprised of water, an ionic aqueous solution, adsorbed in the pores of the granules ([0033], [0057]). Wada also notes that when the safety valve opens, a gas component such as a vaporized electrolytic solution may be released [0009]. Wada additionally teaches that the solution may be a water-based solvent or an aqueous solution [0010]. Modified Wada therefore reads on the claim limitation, “wherein water is entrapped in the granulates and which, in the event of the heat-up of the granulates, vaporizes and expands the granulates.” The examiner notes that this claim limitation includes functional language, such that the water is to vaporize in the event of heat-up of the granulates and then expand the granulates. In this case, the porous materials of Modified Wada and the instant granulates overlap as discussed above. Accordingly, water is present in the granulates of Modified Wada and the functional language in the claim describes the mere physical result of water under particular conditions. Therefore, because identical materials are presumed to have identical properties, the water of Modified Wada inherently possesses the functional characteristic claimed and reads on the limitation. See MPEP 2114.
Wada does not provide details on the application of the power storage system. Wada accordingly fails to disclose a vehicle that would be comprised of the power storage system.

Gless teaches an electrochemical energy storage device with a safety valve used to degas electrochemical cells in an emergency state of the device (Abstract). Gless further teaches that 
It would therefore be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to combine a motor vehicle with the power storage device of Wada, as commonly combined in the art and taught by Gless, with a reasonable expectation of success in producing a conventionally functional motor vehicle comprised of a power storage device. The Courts have held that it is obvious to combine prior art elements (motor vehicles and Wada’s power storage device) with no change in their respective functions when the combination yields no more than predictable results. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. See MPEP 2143(I)(A).

Regarding claim 7, Modified Wada discloses the vehicle as set forth above in claim 6. Wada further discloses wherein the ignition prevention granules are not particularly limited, as long as they can adsorb the gas, but may be comprised of an inorganic porous material, such as zeolites ([0033]-[0035], [0057]). Zeolites are formed from volcanic rock, as evidenced by Ruggieri (pg. 245, right column, para. 2). Modified Wada therefore reads on the claim limitation “wherein the granulates contain a volcanic rock” because the ignition prevention material are zeolites, which are formed from volcanic rock.

Regarding claim 10, Modified Wada discloses the vehicle as set forth above in claim 6. Wada further discloses wherein the ignition prevention material is disposed on the inner side of a wall of the container 32, as clearly depicted in Fig. 3. The ignition prevention material 12 is container within a mesh container 11 along the side of the container 32. Modified Wada “wherein the granulates are arranged on an inner side of a wall of the high-voltage accumulator housing.”

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP 2013187089 A) (provided in Applicant's Information Disclosure Statement filed 09 November 2020) (references herein made with respect to English Machine Translation attached) in view of Gless (DE 2012 222 870 A1) (provided in Applicant's Information Disclosure Statement filed 09 November 2020) as applied to claim 6 above and further in view of Kagami et al. (KR 20160065094 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 8, Modified Wada discloses the vehicle as set forth above in claim 6. Wada further discloses wherein the ignition prevention material granules are not particularly limited, as long as it can adsorb the gas, but may be comprised of an inorganic porous material, such as zeolites ([0033]-[0035], [0057]). Modified Wada fails to disclose wherein the granulates contain raw perlite.

Kagami teaches a battery with a dehydration mechanism to absorb heat and suppress temperature rise in the battery (Abstract, [page 6, filler]). Kagami further teaches that the dehydration reaction is from a particle-containing insulating portion wherein the particles comprise inorganic particles. Kagami further teaches that those inorganic particles, may be selected from a group consisting of both zeolites and perlite, suggesting that perlite is a reasonable substitution for zeolites in a material designed for heat suppression (page 28, section [7]).

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention prevention granulates of Modified Wada such that the zeolite particles are replaced with perlite, with a reasonable expectation of success in providing a heat suppression mechanism with sufficiently thermo-resistant materials. It is obvious to substitute a known material for another when the substitution yields no more than predictable results. See MPEP 2143(I)(B). Modified Wada therefore reads on the claim limitation, “wherein the granulates contain raw perlite.”

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP 2013187089 A) (provided in Applicant's Information Disclosure Statement filed 09 November 2020) (references herein made with respect to English Machine Translation attached) in view of Gless (DE 2012 222 870 A1) (provided in Applicant's Information Disclosure Statement filed 09 November 2020) as applied to claim 6 above and further in view of Mitsuyoshi et al. (JP 2001085053 A) (provided in Applicant's Information Disclosure Statement filed 09 November 2020) (references herein made with respect to English Machine Translation attached).

Regarding claim 11, Modified Wada discloses the vehicle as set forth above in claim 6. Wada accordingly discloses wherein the ignition prevention material may be disposed immediately near the safety valve of an individual store cell, as described above. Modified Wada fails to disclose wherein the granulates are arranged on a cell contact-connection system or are integrated in a cell contact-connection system, by which poles of a plurality of storage cells are electrically interconnected.

Mitsuyoshi teaches a high-temperature secondary battery module to be used in an electric automobile (Abstract). Mitsuyoshi further teaches that the battery module contains a stress 

It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the power storage system of Modified Wada such that a bus bar electrically connected the plurality of cells enclosed in the system, as taught by Mitsuyoshi, with a reasonable expectation of success in providing a conventional battery capable of leading out electrical energy from the system of cells.

The Courts have held that it is obvious to combine prior art elements (bus bar of Mitsuyoshi with the power storage system of Wada) with no change in their respective functions when the combination yields no more than predictable results (a conventionally electrically connected battery module with insulated cell connections). KSR, 550 U.S. at 416, 82 USPQ2d at 1395. See MPEP 2143(I)(A).

It would be obvious to one of ordinary skill prior to the filing date of the claimed invention to modify the power storage system of Modified Wada such that the ignition prevention material was disposed next to the safety valves of the cells, as taught by Wada, with a reasonable expectation of success in producing an electrically connected power storage system convention in the art with ignition prevention granulates disposed immediately upon a cell contact-connection system to protect said system. 
Furthermore, it is obvious to one of ordinary skill in the art to merely rearrange parts in an apparatus as a matter of design choice when that design choice does not render the apparatus In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See MPEP 2144.04(VI)(C).
Modified Wada therefore reads on the claim limitation, “wherein the granulates are arranged on a cell contact-connection system or are integrated in a cell contact-connection system, by which poles of a plurality of storage cells are electrically interconnected” because the ignition prevention material would be arranged on the cells of Modified Wada, which would be connected in a cell contact-connection system, i.e. a bus bar.

Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive. Applicant argues with respect to the amended claim 6 that Wada allegedly does not disclose a granulate layer that includes granulates and water that is entrapped in the granulates, such that in the event of the heat-up of the granulates, the water vaporizes and expands the granulates. Instead, Applicant argues that Wada merely discloses that the ignition prevention material may include granular activated carbon and may adsorb an aqueous solvent when the safety valve opens and gas components are ejected (pg. 3, para. 1). 
However, Wada discloses an aqueous solvent, which Wada teaches to be water or a water-based solvent as set forth above in the claim 6 analysis. Furthermore, under heated conditions the water-based solvent vaporizes to gas where it adsorbs to the ignition prevention material of Wada [0020]. The vaporization of this water-based component necessarily results in expansion. Therefore, under heated conditions, the water or water-based solvent present in the granulates vaporizes and expands the granulates and further desorbs once the temperature is 
Additionally, because the solvent of Wada is taught to be water or a water-based solvent, the solvent of Wada is substantially identical to the water claimed. Both materials are entrapped in the granulates such that the functional language in the claim limitation “water which is entrapped in the granulates and which, in the event of the heat-up of the granulates, vaporizes and expands the granulates” is presumed to be an inherent property of water. The Courts have held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728